Exhibit 10.29.1

 

Boot Barn, Inc.

15345 Barranca Parkway

Irvine, CA 92618

Picture 1 [boot20190330ex10291652e001.jpg]

 

 

April 14, 2017

CONFIDENTIAL

 

 

Mike Love

4 Centaurus Way

Coto De Caza, CA 92679

 

 

RE:Acknowledgement of Promotion

 

Dear Mike, 

 

This letter will confirm your new role and responsibilities as SVP, Marketing
and Merchandise Planning. You will now report to Jim Conroy – Chief Executive
Officer. We look forward to your continued contributions to the team and the
organization. The conditions of this position are as follows:

 

Your transition date is April 01, 2017.

 

Your bi-weekly pay rate will now be $10,192.31 (which would equate to
$265,000.00, if annualized), less legally required withholdings and deductions;
paid on a biweekly payroll schedule which is every other Friday. Your position
will remain exempt and will be paid in accordance with all state and federal
laws.

 

In addition, please review the changes regarding company benefits and
eligibility:

 

·



Health & Wellness: eligibility will not change, unless such benefits are changed
or modified by the Company in the future.

·



401k: eligibility will not change, unless such benefits are changed or modified
by the Company in the future

·



Benefit Time Off: Due to the Company’s Benefit Time Off policy based on tenure
and level of position which equates and escalates during length of service, your
current benefits are:

o



Sick Days: 3 (three) days are awarded annually on the first pay period of the
fiscal year.

o



Vacation: 4 (four) weeks

o



Holidays: 7 (seven) days which are pre-determined and can be found on the
company’s internal website

·



Merit: Your salary and performance may be reviewed annually, subject to the
current Company practices and may be prorated accordingly in any year in which
was a partial year of employment, your position and/or compensation was changed.

·



Corporate Bonus: You will continue to be eligible to participate in the
Company’s bonus (“bonus”) plan pursuant to the terms and conditions of that
plan. The potential target bonus compensation will be 40% of your base
compensable earnings (for the applicable year), with an opportunity to receive a
maximum aggregate bonus of up to 80% of your base compensable earnings. The
actual bonus amount earned will be dependent upon the achievement of a
combination of Company and personal annual performance objectives (including,
without limitation, the achievement of the Company’s EBIT and personal
objectives as set out by your supervisor / Department Head and/or set forth in
the annual plan). Accordingly, depending on whether such objectives are under-or
over-achieved, the actual amount payable to you, if any, as an annual
performance bonus may be less than, equal, or greater to the target specified
above. To be eligible to receive any bonus under this Company’s plan, you must
be employed in good standing on the applicable bonus payment date.









Boot Barn, Inc.

15345 Barranca Parkway

Irvine, CA 92618

Picture 3 [boot20190330ex10291652e001.jpg]

 

Mike Love

Page 2

April 14, 2017

 

To the fullest extent allowed by law, any controversy, claim, or dispute between
you and Boot Barn, Inc. (“Boot Barn” or “Company”) the Company (and/or any of
its affiliates, owners, shareholders, directors, officers, employees, volunteers
or agents) relating to or arising out of your employment or the cessation of
that employment will be submitted to a final and binding arbitration before a
neutral arbitrator, in the county in which you last worked, in accordance with
the JAMS Employment Arbitration Rules and Procedures, including any subsequent
modifications or amendments to such Rules, as the exclusive remedy for such
controversy, claim, or dispute.  (A copy of the most current JAMS Rules may be
obtained from the Company’s Human Resources Department or by visiting
http://www.jamsadr.com/rules-employment-arbitration/.) In any such arbitration,
the parties may conduct discovery to the same extent as would be permitted in a
court of law.  The arbitrator will issue a written decision stating the
essential findings and conclusions on which the award is based, and will have
full authority to award all remedies that would have been available in court. 
The Company will pay all arbitrators’ fees and any arbitration administration
expenses. Any award may be entered as a judgment or an order in any court of
competent jurisdiction.

 

This Agreement covers all employment-related claims including, but not limited
to, claims of unpaid wages, breach of contract, torts, violation of public
policy, discrimination, harassment, or any other employment-related claim under
state or federal statues or laws relating to an employee’s relationship with
his/her employer, regardless of whether such dispute is initiated by you or the
Company. This Agreement also covers any and all claims that the company may have
against you, including claims for misappropriation of Company property,
disclosure of proprietary information or trade secrets, gross negligence, or any
other claim for alleged wrongful conduct. Both you and the Company waive the
right to pursue claims in arbitration on a class basis, as a collective action,
or as a representative action. This Agreement is governed by and enforceable
under the Federal Arbitration Act (“FAA”).

 

Nothing in this Agreement affects your right to file an administrative charge
with the National Labor Relations Board, the Equal Employment Opportunity
Commission, or any state agency charged with enforcement of fair employment
practice laws.  You may present such claims to the appropriate agency, but you
and the Company agree to arbitrate under this Agreement all rights to any form
of recovery or relief, including monetary or other damages.

 

Your employment is “at will”. This means that your employment with Boot Barn is
for an unspecified term and is to continue only at the mutual consent of both
Boot Barn and yourself.  Consequently, either Boot Barn or you may terminate the
employment relationship at will, at any time, with or without cause, and with or
without advanced notice.  This at will aspect of your employment, may not be
modified, amended or rescinded except by an individual written agreement signed
by both you and the Chief Executive Officer, along with the head of Human
Resources. 

 

This letter and the terms and conditions of employment contained herein
supersede and replace any prior understandings or discussions between you and
Boot Barn regarding your employment.  This letter sets forth the complete
integrated agreement between you and Boot Barn regarding your employment, and
may only be amended by a document in writing signed by you, the employee and the
Chief Executive Officer, along with the head of Human Resources.

 

This letter may be signed in counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument and shall be deemed to have been duly given when either (i)
personally delivered (ii) delivered via facsimile or e-mail with confirmed
receipt or (iii) three (3) days after being mailed by United States first-class
mail, postage prepaid.

 

If you have any questions, please reach out to your Talent Acquisition
Representative.  Otherwise, signify your acceptance of this offer by signing
this letter and returning it to Human Resources.









Boot Barn, Inc.

15345 Barranca Parkway

Irvine, CA 92618

Picture 3 [boot20190330ex10291652e001.jpg]

 

Mike Love

Page 3

April 14, 2017

 

 

 

Sincere Regards,

 

 

 

 

 

 

 

/s/ Amy Morita__________

Amy Morita

 

Talent Acquisition Manager

 

 

 

cc: Personnel file

 

 

 

Boot Barn, INC reserves the right at any time, with or without notice, to alter
or change job responsibilities, compensation, bonus structure, reassign or
transfer job position or assign additional job responsibilities within your
general skill set or capabilities.

 

 

I HEREBY ACCEPT BOOT BARN INC’S OFFER OF EMPLOYMENT UPON THE TERM AND CONDITIONS
SET FORTH ABOVE.

 

 

Dated

April 14, 2017

 

Signature

/s/ Michael A. Love

 

 

 

 

Michael A. Love

 



